ON MOTION FOR REHEARING
Mr. Justice Norvell
delivered the opinion of the Court.
Petitioners have requested and are granted leave to amend *609their application for writ of error. The points sought to be enlarged upon and made more specific were clearly preserved in their brief and motion for rehearing in the Court of Civil Appeals. Hearne v. Bradshaw, this volume 453, 312 S.W. 2d 948. A similar amendment was permitted in Hyde Corporation v. Huffines, this volume 566, 314 S.W. 2d 763.
Respondents have filed an able and vigorous motion for rehearing. With the exception hereinafter noted, the original opinion adequately covers the case and further discussion would not be profitable.
It is urged on behalf of the respondent C. P. Buckler that we should consider and decide a point raised in his behalf, but decided against him in the Court of Civil Appeals, although no mention was made thereof in the reply to the application for writ of error. The judgment of the Court of Civil Appeals was that petitioners take nothing against C. P. Buckler as well as the other parties who are respondents in this Court. However, that Court expressly overruled appellants’ (respondents’) Point No. 7. Thomas v. Kansas City So. Ry. Co., 305 S.W. 2d 642. This point may be duplicitious but considering the statement and argument made thereunder, Fambrough v. Wagley, 140 Texas 577, 169 S.W. 2d 478, it clearly asserts the proposition that the district court erred in including C. P. Buckler in the judgment of damages because there is no evidence supporting this portion of the judgment. The sustaining of Point No. 7 would therefore support the take-nothing judgment which was rendered in Buckler’s favor by the Court of Civil Appeals. Having concluded that certain points contained in the application for writ of error were good and would require a reversal of the judgment of the lower appellate court, absent some additional consideration or circumstance, it becomes our duty to examine the brief of the prevailing party in the Court of Civil Appeals to see if the judgment of that Court can be affirmed on any other point which the Court had before it. See, Calvert, “Some Problems of Supreme Court Review”, 21 Texas Bar Journal 75, 1.c. 112, citing Jordon v. Morten Inc. Co., 127 Texas 37, 90 S.W. 2d 241, 242; Dallas Ry. & Term. Co. v. Bailey, 151 Texas 359, 250 S.W. 2d 379, 383; Walker v. Texas Emp. Ins. Ass’n., 155 Texas 617, 291 S.W. 2d 298, 302.
The trial court rendered a money judgment against two corporate defendants, G & G Fishing Tools Service and G & G Fishing Magnets, Inc. and four individuals, A. C. Green, Jr., A. C. Green, Sr., Cecil V. Bond and C. P. Buckler. It appears that *610Buckler was a minority stockholder and director of the corporate defendants, as well as a member of a partnership known as G & G Machine Works which was not a party to this litigation. The only reference to the statement of facts contained in the briefs in the Court of Civil Appeals is to the testimony of C. P. Buckler which appears in deposition form. According to Buckler his primary occupation is that of business agent for the White Deer Corporation which owns large tracts of land in Gray, Robertson, Hudspeth and Carson Counties, Texas. A. C. Green, Jr., is his son-in-law and Buckler’s participation in the machine tool business has consisted of financial aid furnished to his son-in-law. He was a partner with A. C. Green, Sr. and A. C. Green, Jr. in the firm known as G & G Machine Works, but did not actively participate in the management of the business. G & G Fishing Tool Service and G & G Fishing Magnets, Inc. started as partnerships and were later incorporated with Buckler becoming a stockholder and director of each. He did not, however, become active in the management of such corporations; did not participate in the discussions relative to the manufacturing of the G & G magnet; did not know where the design came from in the beginning’, and had no knowledge of arrangements between G & G Fishing Tool Service and G & G Fishing Magnets Inc. on one hand and K & G Oil Tools and Service., Inc. on the other, with reference to the handling storage or use of K & G fishing magnets. He was not a mechanic and knew nothing of the design and construction of magnetic fishing tools and was not consulted about such matters.
We are cited to no testimony which contradicts that given by Buckler. All we have are the circumstances that Buckler was the father-in-law of A. C. Green, Jr.; that they were partners with A. C. Green, Sr. in G. & G. Machine Shop; that (as indicated by the evidence) the shop of the partnership was used by A. C. Green, Jr. and others to break open and examine the Kirby tool, and that Buckler was a stockholder and director of corporations which thereafter manufactured a magnetic tool similar to that made by Kirby and his company. These are not sufficient in law to rendered Buckler personally liable in damages.
According to the jury, the disassembling of the Kirby tool was in violation of an express agreement. It was also in the nature of a tortious action in that it involved a breach of confidence. While in the petition there may be some suggestion of a conspiracy to unlawfully acquire knowledge of petitioners’ trade secrets relating to the manufacture of fishing magnets, *611the appellees in the Court of Civil Appeals (petitioners here) sought to support the money judgment against Buckler upon the theory of partnership. A non-participating partner is ordinarily not personally liable for the wrongful, tortious or criminal acts of the acting partner unless such acts are within the scope of the partnership’s business or were constented to, authorized, ratified or adopted by the non-participating partner. Corona Petroleum Co. v. Jameson, Texas Civ. App., 146 S.W. 2d 512, 516, wr. dism., correct judgment, 32 Texas Jur. 348, Partnership Sec. 83, Vrabel v. Acri, 156 Ohio St. 467, 103 N.E. 2d 564, 30 A.L.R. 853. And it further appears that “The cases are agreed that a director or officer of a corporation is not liable, merely because of his official character, for the fraud or false representations of the other officers or agents of the corporation or for fraud attributable to the corporation itself, if such director or officer is not personally connected with the wrong and does not participate in it.” 13 Am. Jur. 1020, Corporations Sec. 1088. C. F. Schreyer v. Casco Products Corp., D.C. 97 F. Supp. 159, 1.c. 169, rev. in pt. 190 F.2d 921.
Respondents’ motion for rehearing is granted to the extent of modifying the trial court’s judgment by eliminating therefrom the money judgment awarded against C. P. Buckler and in favor of the petitioners. In all other respects such motion is overruled. Except in the particular mentioned, the judgment of the Court of Civil Appeals is reversed and the judgment of the trial court as reformed, by eliminating the money recovery against C. P. Buckler, is affirmed.
Opinion delivered June 4, 1958.